DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some devices with specific materials HT1 and 1 to 6, does not reasonably provide enablement for all devices that meet the claimed requirements of Equation (1) and (2).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not any combination of compound HTM, assistant compound 1 and assistant compound 2 within the scope of the claims can be used to prepare a device meeting equations 1 and 2 as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims  5-13, it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad requiring any material so long as it comprises at least one generic functional group A that such materials meet relative HOMO levels to one another. 
Nature of the invention: 
State of the prior art: While many materials are known in the prior art that have the claimed functional groups, it is often unreported the HOMO energy levels of such a material
The level of one of ordinary skill: While the ordinarily skilled artisan is capable of measuring preparing a material and measuring its HOMO energy level through experimental or computational methods, it is not immediately obvious what the HOMO energy would be for any given compound much less the relative HOMO values of two compounds that are highly different. 
The level of predictability in the art: 
Amount of direction provided: Applicant has provided some direction in how HOMO values are to be obtained and compared but has provided the HOMO values for only 7 specific materials while claiming materials with any possible structure (e.g. organometallic compounds, polymeric compounds, small molecules, etc) as long as they comprise one or more of a fluorene, carbazole or other common rings. 
The existence of working examples: Applicant has provided only a few examples that each include only a single compound HTM 1 and various combinations of assist compounds 1 and 2 from among 6 compounds. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: in order to prepare the scope of the invention, any compound with one of the claimed functional groups of group A or group B would need to be prepared and its HOMO measured to compare with any two of the other near limitless compounds of group A or B in order to determine which of the countless combinations of three materials meet the claimed energy level requirements. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 5-13.

Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 5 requires devices to meet equations 1 and 2. The instant description includes a description of what materials might be included in the layers including broad requirements for at least one of a few common functional groups but the presence of such functional groups does not directly correlate to the claimed properties and any material including organometallic, polymer or small molecule material that comprises one of these functional groups might be used as claimed. The description only provides a few examples of such a combination that meets this requirement. The specification further provides exceptionally broad guidance on what materials that might be useable as hole transport and assist materials but provides no further description of which material combinations meet the equation 1 and equation 2 requirements. The few examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires “a compound A group, a compound B group or any combination thereof”. It is unclear what is meant by this limitation. Typically, in organic compounds, a “group” refers to a fragment of the molecule such as central ring system, a functional group, a monomer group, etc. It is unclear if applicant intends to require that the layers each comprise at least one material with the claimed ‘groups’ as molecular fragments or if a compound A group refers to a compound A that is defined by the claim language or as a portion of the molecule. For example, a compound might include two amine groups and these amine groups each comprise a fluorene moiety but might also include any number of other groups without further limitation and could meet compound A group. Similarly, the same material could be said to include to a compound B group because it includes a fluorene group that, on its own, does not include any amine groups and further includes any number of other groups without further limitation. Clarification of this claim limitation is required. 

Claim 14 requires “wherein the hole transport region comprises, instead of the hole injection layer, a hole transport layer including a charge-generation material”. It is unclear how this is limiting as the hole injection layer is an optional embodiment of claim 2. For the purpose of examination claim 14 will be interpreted to require a layer comprising a charge-generation material. 

Claims 2-20 depend from one or more of claim 1 or 14 and are therefore rejected for the same reasons.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US 2020/0028089) (Cho).

In reference to claims 1-4, 14-16, and 19, Cho teaches a device, for example a device of Example 1 comprising an ITO electrode, a first hole injection layer, a second hole injection layer, a first hole transport layer and a second hole transport layer including the compound HI-2 shown below, an emission layer comprising two hosts introduced in the same vacuum vapor deposition cell and a dopant (Cho [0086]) wherein the first hole transport layer comprises a compound HT-1 and the second hole transport layer comprises HT-2 as shown below, and an electron transport layer. 

    PNG
    media_image1.png
    223
    240
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    254
    293
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    228
    255
    media_image3.png
    Greyscale

For Claim 1: Reads on the claimed device structure wherein the first hole transport layer and the second hole transport layer correspond to a hole transport region with two layers each comprising a compound A group. 
For Claim 2: The first hole injection layer reads on a hole injection layer. 
For Claim 3: The electron transport layer reads on an electron transport layer. 
For Claim 4: The first hole transport layer reads on a hole transport layer and the second hole transport layer reads on an emission auxiliary layer. The recitation of a new name for the layer does not differentiate the structure of the instantly claimed device from the prior art. 
For Claim 12: Reads on wherein the emission layer comprises 2 hosts. 
For Claim 13: Reads on wherein the host is premixed. 
For Claim 14: The second hole injection layer reads on a hole transport layer including a charge generating material. The recitation of a new name for the layer does not differentiate the structure of the instantly claimed device from the prior art. 
For Claim 15: The compound HI-2 reads on a p-dopant. While Cho does not name the material a P dopant it is identical to the claimed material and the recitation of a new name for the material does not differentiate the structure of the instantly claimed device from the prior art. 
For Claim 16: Reads on a cyano group containing compound. 
For Claim 19: Reads on HAT-CN. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0155049) (Kim).
In reference to claim 1, Kim teaches a device comprising an anode, a cathode and an organic layer between the electrodes including an emission layer (Kim [0035]) and including a hole transport region between the anode and the emission layer that includes a multi-layered structure having a plurality of layers that have a plurality of different materials wherein the layers can include a hole injection layer, a hole transport layer, a hole auxiliary layer, and an electron transport region between the cathode and the emission layer (Kim [0159]). Kim teaches materials for each of the various layers, and teaches that the hole auxiliary layer is in contact with the emission layer (Kim [0118]) and includes a first compound of structure 1-1 (Kim [0117] [0119]) and may also include other materials for example HT38 (Kim [0222]) and the hole transport layer may include a compound HT1 as shown below (Kim [0180]-[0183]; [0220]).  

    PNG
    media_image4.png
    196
    271
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    245
    199
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    404
    451
    media_image6.png
    Greyscale

Kim discloses the device that encompasses the presently claimed device, including a hole transport layer of HT1 and a hole auxiliary layer of compound 1-1 and HT38. Each of the disclosed materials and device configurations of Kim are considered functionally equivalent and their selection would lead to obvious variants of the device of Kim.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these materials and device configurations among those disclosed for the device of Kim to provide the device described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on the claimed device structure wherein the hole transport layer and the hole auxiliary layer correspond to a hole transport region with two layers each comprising a compound A group. 
For Claim 2: The hole injection layer reads on a hole injection layer. 
For Claim 3: The electron transport layer reads on an electron transport layer. 
For Claim 4: The hole transport layer reads on a hole transport layer and the hole auxiliary layer reads on an emission auxiliary layer. The recitation of a new name for the layer does not differentiate the structure of the instantly claimed device from the prior art. 

In reference to claim 5, Kim teaches the device as described above for claim 1. Kim does not expressly state that the compounds meet the HOMO level requirements as instantly claimed. However, these electronic properties are inherent to the materials. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
For Claim 5: Compound HT1 reads on the compound HTM1, Compound 1-1 reads on Assistant compound 2, compound HT38 reads on the Assistant Compound 1. 
For Claim 6: Reads on wherein the emission auxiliary does not include a p dopant.
For Claim 7: Reads on HT1.
For Claim 8: Reads on compounds 1 and 3. 
For Claim 10: Reads on wherein the layer is in direct contact with the emission layer.
For Claim 11: Reads on wherein the layer is in contact with the hole transport layer. 


In reference to claim 9, Kim teaches the device as described above for claim 5. Kim does not exactly state the weight ratio of the materials in the hole auxiliary layer. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) (See MPEP 2143).	


In reference to claim 14-19, Kim teaches the device as describe ed above for claim 2 and further teaches that the hole injection layer can further comprise a charge-generation material that is a p-dopant such as TCNQ, HAT-CN or tungsten or molybdenum oxide (Kim [0223]-[0229]). 

Kim discloses the device that encompasses the presently claimed device, including a charge generation material. Each of the disclosed materials and device configurations of Kim are considered functionally equivalent and their selection would lead to obvious variants of the device of Kim.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these materials and device configurations among those disclosed for the device of Kim to provide the device described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 14: Reads on a hole transport layer including a charge-generation material.
For Claim 15: Reads on a p-dopant.
For Claim 16: Reads on any of the claimed materials.
For Claim 17: Reasd on e.g. TCNQ.
For Claim 18: Reads on e.g. molybdenum oxide.
For Claim 19: Reads on e.g. HAT-CN. 


	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Suh et al (US 2006/0124924) (Suh).

In reference to Claim 20, Kim teaches the device as described above for claim 1. Kim fails to specifically mention the application of the organic light emitting device with a thin film transistor that includes a source electrode, a drain electrode, a gate electrode, and an activation electrode; and the organic light-emitting device wherein any one of the source and the drain is electrically connected to the organic light-emitting device. 
Suh teaches thin film transistor (TFT) and an organic electroluminescent display including the same. The organic electroluminescent display includes: a gate electrode; source and drain electrodes that are insulated from the gate electrode; an organic semiconductor layer that is insulated from the gate electrode and electrically connected to the source and the drain electrodes. The TFT is used in a flat panel display (abstract).

As both Kim and Suh teach organic electronic devices, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the organic light emitting diode of Kim in the known application of a display according to a known configuration with respect to the source, drain, gate and active layer which would have included the configuration taught Suh which reads on the instant limitations, absent unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786